DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on December 16, 2021 is acknowledged.  Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 1, the claim recites “the localized thickness adjustment”.  The recitation lacks antecedent basis in the claims. Appropriate correction and clarification is required. 
Further, the claim recites “the strips adjacent to the folding edges resulting from the flattening of the tubular film”.  The recitations “the strips”, “the folding edges” and “the flattening” lack antecedent basis in the claims.   Appropriate correction and clarification is required.
Claim 1 also recites “so as to coordinate the motion of the means for the localized thickness adjustment”.  The recitation “the motion” lacks antecedent basis in the claims.  Appropriate correction and clarification is required.
Further, at lines 13-14, the claim recites “the feedback adjustment” and “the data”.  The recitations lack antecedent basis in the claims. Appropriate correction and clarification is required. 
The claim recites “volumetric type device”.  The limiting effect of the recitation is unclear.  The addition of the word “type” extends the scope of the recitation of the expression so as to render it indefinite.  Appropriate correction and clarification is required.    
At line 19, “the flow rate” and “the stream” lack antecedent basis in the claims. Appropriate correction and clarification is required. 
At line 21, the claim recites “the motion”.  The recitation lacks antecedent basis in the claims. Appropriate correction and clarification is required. 
At line 23, the claim recites “the feedback” and “the data”. The recitations lack antecedent basis in the claims. Appropriate correction and clarification is required. 
Also, claim 1 recites the limitation “means to perform a rotating/oscillating relative motion between said extrusion head and said haul-off”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 3, the claim recites “release holes located sufficiently far therefrom as for the dispersion to be irrelevant”.  The limiting effect of the recitation is unclear.  The term “sufficiently 
As to claim 4, the claim recites “the bottom face”, “the top face” and “the internal face”.  The recitations lack antecedent basis in the claims.  Appropriate correction and clarification is required.  Further, the claim recites “except at two angular sections of limited extension, symmetrically arranged 180 ° apart”.  It is not clear if this is the same angular sections recited in claim 1 or whether this is a recitation for something else.  Appropriate correction and/or clarification is required.  
As to claim 5, the claim recites “the cooling air channel”. The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification is required.
As to claim 8, the claim recites “the ceiling”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification is required.
As to claim 9, the claim recites “a sort of labyrinth seal”.  The limiting effect of the recitation is unclear because the scope of “a sort” cannot be ascertained.  It is not clear what the scope difference is between “a sort of labyrinth seal” and “a labyrinth seal”.   Appropriate correction and clarification is required.
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 112
Claims 2-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the means for the localized thickness adjustment consist .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2011/0006452) in view of Randolph et al. (US 2002/0130431).

Bayer et al. do not describe a cooling ring that contains both a primary device and a localized adjustment device as claimed wherein the means for the localized thickness adjustment consist of an independent localized adjustment device provided with adjustment elements formed in angular sectors of limited extension symmetrically arranged 180° apart, said independent localized adjustment device  being a volumetric type device comprising a rotating ring that performs a rotating adjustment of the flow rate of a cooling air stream, which can be the stream coming from the primary adjustment device or a separate uniform stream.
However, Randolph et al. disclose an analogous apparatus (Abstract; Figure 1) wherein the cooling ring contains both a primary device (Figures 1-4 (20) with primary elements such as (48) (50) (52) (54) (56) (58) (64) (66); paragraphs [0030], [0035]-[0039]) and a localized 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bayer et al. and Randolph et al. and to have utilized the cooling ring structure of Randolph et al. in the apparatus of Bayer et al., for the purpose, as suggested by the references, of improving the quality of the blown film in a manner that allows for faster production and a more consistent thickness with a simple design (Randolph et al. paragraphs [0001] and [0014]).
In the combination, the cooling ring of Randolph et al. is incorporated into the apparatus of Bayer et al. in order to accomplish the stated purposes of Bayer et al. to produce a uniform film thickness profile that also takes into account the impact of edge thickening caused by the stretching of the film prior to winding.  The combination therefore suggests utilizing the cooling ring structure of Randolph et al., with its primary and localized devices as described above, to be controlled in a manner with a control unit as claimed (i.e. the control unit is operatively connected to each of the localized adjustment device, the primary adjustment device, the final thickness profile measuring device, and to the means to perform the relative motion between the head and the haul-off and is capable to coordinate the motion of the localized adjustment device with the motion of the extrusion head and the haul-off and to carry out the adjustment of the primary device on the basis of the data of the final thickness measuring device) and a control scheme wherein said control unit being operatively connected to the independent localized adjustment 
As to claim 2, in Figure 6 of Randolph et al., element (52) is also reasonably and alternatively understood to be a static ring of the localized adjustment device that is secured to the cooling ring and shaped to mate with rotating ring (82) that is superposed thereon, as well as a mechanism/motor (84) that drives the rotating ring and is secured on top of the cooling ring.  The reason to combine Randolph et al. with Bayer et al. is the same as that set forth above.
As to claim 10, Randolph et al. teach driving the ring (82) with motor (84).  As to the precise manner of connecting the ring with the motor, it is submitted that one having ordinary skill in the art would have found it prima facie obvious to utilize conventional mechanical means such as gears and pinions in order to effectively rotate the ring with the motor.  Such a configuration is understood to be routine and reasonably suggested by the disclosure of utilizing a motor, positioned as shown in Figure 6, to rotate the ring. The reason to combine Randolph et al. with Bayer et al. is the same as that set forth above.
As to claim 11, the structure of the ring (82) in Randolph et al., as shown in Figure 6, is reasonably understood to include a “reference peg” at the top (e.g. see the structure above the horizontal plane in Figure 6 closest to the motor (84)).  This is under to be “capable” of triggering a microswitch integral with the driving mechanism (note: the claim is not understood to positively require a microswitch).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous methods and apparatuses for the production and control of a blown tubular film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742